DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the pipe portion”, “the joining portion”, and “the bridge portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “formed to be an H-shape”.  It is not clear what is encompassed by “H- shape” as the shape of an “H” can be many forms.  For example, a lowercase “h” has a different shape than an uppercase “H”, or an “H” written in script.  It is also not clear as to what is taking said “H-shape”.  It appears that the cross-section of the support member is generally in the shape of an uppercase “H” but the claim does not recite the limitation cross-section.  It has been interpreted that the full form of the support member closer resembles an “O” as it is annular in shape.  
Similarly, claims 6 and 7 recite the limitation “C-shaped”.  It is not clear what is encompassed by “c- shape” as the shape of a “c” can be many forms.  For example, a lowercase “c” has a different shape 
Claims 6 and 7 recite the limitation "the internal passage” in lines 5 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 recites the limitation "the external pipe” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Oki et al. (20170341500).
	Regarding claim 1, Oki et al. discloses an insulator (24) mounted between a core capable of being connected to an engine and an external pipe configured to be connected to a vehicle body (fig 3), the insulator being provided with an internal space (88) enclosing fluid; an orifice module (56) disposed 
Regarding claim 4, Oki et al. discloses wherein the orifice module (56) is provided with a central passage (at least one of 78 or 70) formed at a center portion (at least wherein the center portion has been interpreted to include at least where 78 is located) of the orifice module with respect to a radial direction of the orifice module to pass there through in a vertical direction of the orifice module (fig 3).  It is noted that the claim does not require the passage to be at or on the center axis of the module.
Regarding claim 5, Oki et al. discloses wherein the central passage (at least one of 78) includes at least one through hole formed by perforating the center portion of the orifice module (at least three passages 78 in fig 3) and the upper chamber and the lower chamber are fluidically communicated through the at least one through hole (fig 3).
Regarding claim 6 (as best understood), Oki et al. discloses wherein the fluid passage includes: a C-shaped external passage (at least 94 at or near 64) disposed at the outside of the central passage to be formed in a circumferential direction of the orifice module (fig 3); and a C-shaped internal passage (at least 94 at or near 62)  disposed between the C-shaped external passage and the central passage, the internal passage being bent at an end portion of the C-shaped external passage to be formed in the 
Regarding claim 7 (as best understood), Oki et al. discloses wherein the C-shaped external passage is fluidically connected to the upper chamber through an upper hole (paragraph 90, not shown) provided on an upper surface of the orifice module (94 at or near 64), and the internal passage is in fluidic communication with the lower chamber (paragraph 90, not shown) via a lower hole provided on a lower surface of the orifice module (94 at or near 62).
Regarding claim 8, Oki et al. discloses wherein the orifice module includes: an upper plate 64) including an upper hole (paragraph 90, not shown) and at least one first through hole (at least one of 78); a lower plate (62) mounted on a bottom surface of the upper plate (fig 3) and includes a lower hole (paragraph 90, not shown) and a central passage at least one of 70) formed at a center portion of the lower plate portion (at least wherein the center portion has been interpreted to include at least where 70 is located), wherein the central passage includes at least one second through hole formed by perforating the center portion of the lower plate (fig 3, at least two holes 70), and wherein and the upper chamber and the lower chamber are fluidically communicated through the at least one first through hole and the at least one second through hole (at least paragraphs 90-91).
Regarding claim 9, Oki et al. discloses wherein the fluid passage includes: an external passage (at least 94 at or near 64); and an internal passage (at least 94 at or near 62) disposed between the external passage and the central passage (fig 3), wherein the external passage is fluidically connected to the upper chamber through the upper hole (paragraph 90, not shown) and the internal passage is fluidically connected to the lower chamber through the lower hole (paragraph 90, not shown).

Regarding claim 11, Oki et al. discloses wherein the lower chamber (92) is closed by a diaphragm (58) disposed at a lower side of the orifice module and mounted to the external pipe (paragraph 74, at least through 86 or 60).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/J.K.H/Examiner, Art Unit 3657